Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the text in Figure 1 is blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al., (hereafter Hossain) “Inferring Fine-grained Details on User Activities and Home Location from Social Media:  Detecting Drinking-While-Tweeting Patterns in Communities”, in view of Mahmud et al. (hereafter Mahmud) “Home Location Identification of Twitter Users”.
Regarding claim 1
A method comprising:
 Hossain teaches receiving social media data including a plurality of documents including social media posts; ([pg. 7, Col 2, lines 45-55] “We trained a linear SVM classifier using all these features to capture important feature combinations that better distinguish homes.  Each training datapoint is a tweet identified uniquely by user ID and location ID, labeled “home” or “not home”, having 32 feature values calculated from the user’s hours traces.  For each Twitter user, the classifier outputs a score for all the places the user checked-in from.  If the place with the highest score exceeds a threshold, it is marked as the user’s home. The examiner notes “Each training datapoint is a tweet identified uniquely by user ID and location ID, labeled “home” or “not home”, having 32 feature values calculated from the user’s hours traces.” teach “receiving social media data including a plurality of documents including social media posts”).
	a plurality of candidate home locations for an author, ([pg. 7, Col 2, lines 45-55] “We trained a linear SVM classifier using all these features to capture important feature combinations that better distinguish homes.  Each training datapoint is a tweet identified uniquely by user ID and location ID, labeled “home” or “not home”, having 32 feature values calculated from the user’s hours traces.  For each Twitter user, the classifier outputs a score for all the places the user checked-in from.  If the place with the highest score exceeds a threshold, it is marked as the user’s home.  The examiner notes “the classifier outputs a score for all the places the user checked-in from.” teaches “a plurality of candidate home locations for an author”).
determining, using the plurality of candidate home locations, a final predicted home location label for the author; ([pg. 7, Col 2, lines 45-55] “We trained a linear SVM classifier using all these features to capture important feature combinations that better distinguish homes.  Each training datapoint is a tweet identified uniquely by user ID and location ID, labeled “home” or “not home”, having 32 feature values calculated from the user’s hours traces.  For each Twitter user, the classifier outputs a score for all the places the user checked-in from.  If the place with the highest score exceeds a threshold, it is marked as the user’s home.”  The examiner notes “the classifier outputs a score for all the places the user check-in from” teaches “using the plurality of candidate home locations”, and “If the place with the highest score exceeds a threshold, it is marked as the user’s home” teaches “determining (…)a final predicted home location label for the author”.
and providing the determined final predicted home location label. ([pg. 9, Col 1, lines 25-37] “The ability to detect homes and locations where user-drinking-now tweets are generated enables us to compare drinking going on at home vs. not at home.  For this purpose, we only used homes predicted with at least 90% accuracy which resulted in some loss of coverage (…). We filtered all Twitter users with homes in our datasets and extracted all the user-drinking-now tweets posted by these users.  For these tweets, we plotted the histogram of distance from home,” the examiner notes “we only used homes predicted with at least 90% accuracy” teaches “providing the determined final predicted home location label” because the authors provided the predicted location to another portion of the research process).
Hossain does not teach determining, using an ensemble of predictive models and the received data, the plurality of candidate home locations represented as geolocation spatial data probability distributions. 
Mahmud teaches using an ensemble of predictive models and the received data, ([pg. 14, lines 10] “An ensemble of only the statistical classifiers for words, hashtags, and place names” and [Abstract] “An algorithm for predicting the home location of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states and location-based services such as Foursquare).  Our algorithm leverages explicit references of locations in tweets (such as mentions of cities or states within the tweets), but still works with reduced accuracy when no such explicit references are available.  Our algorithm uses an ensemble of several classifiers.”  The examiner notes that “Our algorithm uses an ensemble of several classifiers” teaches “using an ensemble of predictive models”.).
determining (…) the plurality of candidate home locations represented as geolocation spatial data probability distributions, ([pg. 12, lines 7-10] “The dynamically weighted ensemble method weights each classifier differently for each instance based on a confidence estimate or certainty of that classifier for classifying that instance”, the examiner notes that “confidence estimate or certainty” teaches “data probability distribution”.)
Hossain and Mahmud are analogous art because they are from the same field of endeavor, namely predicting home location from social media information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossain to incorporate the teaching of Mahmud to use a dynamically weighted ensemble of several classifiers as per Mahmud [pg. 14, lines 10] to improve home location prediction based on social media information.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud in view of Rahimi et al. (hereafter Rahimi) “Twitter User Geolocation Using a Unified Text and Network Prediction Model”, in further view of Jurgens (hereafter Jurgens) (US Pat No. 9794358).
Regarding claim 2
	The combination of Hossain and Mahmud teaches claim 1.
Hossain teaches wherein the documents include a plurality of first documents having associated author location and a plurality of second documents without associated author location, wherein determining the plurality of candidate home locations includes: determining, using a first predictive model and the plurality of first documents, a first candidate home location of the author; ([pg. 7, Col 2, lines 45-55] “We trained a linear SVM classifier using all these features to capture important feature combinations that better distinguish homes.  Each training datapoint is a tweet identified uniquely by user ID and location ID, labeled “home” or “not home”, having 32 feature values calculated from the user’s hours traces.  For each Twitter user, the classifier outputs a score for all the places the user checked-in from.  If the place with the highest score exceeds a threshold, it is marked as the user’s home. The examiner notes “Each training datapoint is a tweet identified uniquely by user ID and location ID, labeled “home” or “not home”, having 32 feature values calculated from the user’s hours traces.” teaches “determining, using a first predictive model and the plurality of first documents, a first candidate home location of the author”).
and determining, using a fourth predictive model and based on a self-declared home location, a fourth candidate home location of the author; ([pg. 6, Col 1, lines 23-25] “Thus, we relied on tweet content and human intelligence to build the ground truth for home location.  We asked faithful Twitter users what they would like to post when at home.  Based on their answers, we selected a set of 50 keywords (e.g., “home, “bath, “sofa”, “TV”, “sleep”, etc.) and their variants which are likely to mentioned in tweets from home.   Next, we filtered tweets that contained at least one of these keywords.  Then, we relied on Amazon Mechanical Turk to find the tweets sent from home.  Each turker was given a questionnaire containing 5 tweets to answer.  For each tweet we asked: “is this tweet sent from home?”, and the options were “yes”, “no”, and “not sure”.  Each questionnaire was answered by three unique turkers.  We retained the tweets which, all three turkers believed, were sent from home.”  The examiner notes in this field of research “self-declared” is a subjective term, where in Hossain et al., “self-declared” is considered location inferred from user identified tweet content indicative of being at home, so “we relied on tweet content and human intelligence to build the ground truth for home location” teaches “self-declared home location”).
Mahmud teaches wherein the first candidate home location, the second candidate home location, the third candidate home location, and the fourth home location are represented as the examiner notes that “confidence estimate or certainty” teaches “data probability distribution”.)
Hossain and Mahmud are analogous art because they are from the same field of endeavor, namely predicting home location from social media information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossain to incorporate the teaching of Mahmud to use a dynamically weighted ensemble of several classifiers as per Mahmud [pg. 14, lines 10] to improve home location prediction based on social media information.
Hossain and Mahmud do not teach determining, using a second predictive model and based on textual features of content of the second posts using the plurality of second documents, a second candidate home location for the author; determining, using a third predictive model and an interaction graph that represents interactions among social media users some of which have associated known home locations, a third candidate home location of the author; 
Rahimi teaches determining, using a second predictive model and based on textual features of content of the second posts using the plurality of second documents, a second candidate home location for the author; ([pg. 1, Col 2, lines 29-31] “Text-based methods model the geographical bias of language use in social media, and use it to locate non-geotagged users”.  The examiner notes “text-based methods model” teaches “predictive model and based on textual features of the content”, and “use it to locate non-geotagged users” teaches “a second candidate home location for the author”).
Hossain, Mahmud and Rahimi are analogous art because they are from the same field of endeavor, namely predicting location from social media information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain and Mahmud to incorporate the teaching of Rahimi to use text based geographic information as per Rahimi [pg. 1, Col 2, lines 29-31] to improve location prediction based on social media information.
Jurgens teaches determining, using a third predictive model and an interaction graph that represents interactions among social media users some of which have associated known home locations, a third candidate home location of the author; ([Col 2, lines 17-44] “The system extracts a social network from data from at least one social media platform, wherein  the social network comprises a plurality of users connected through social relationships, and wherein each user in the plurality of users has an identity on each social media platform.  A mapping in the social network is generated from each user in the plurality of users to the user’s estimated geographical location, resulting in an estimated location mapping Est.  Then a mapping in the social network is generated from each user in the plurality of users having known geographical location data to the user’s known geographical location resulting in a known location mapping SL.  The estimated location mapping Est is updated to have the same mapping as the known location mapping SL until a predetermined convergence criteria is met.  For each user j in the plurality of users having a mapping in the known location mapping SL , the location of j in a current estimate location mapping Est’ is updated to be the location in the known location mapping LS.  For each user in the plurality of users in a group of users N having a social relationship with j and having a mapping in the estimated location mapping Est, the estimated geographical location of the users in N is added to a set of location s NL.  A set of final geographical locations of the users in N is estimated using a geometric median metric.  The users in N are mapped to their final estimated geographical locations in the social network.”  The examiner notes “The system extracts a social network from data from at least one social media platform, wherein  the social network comprises a plurality of users connected through social relationships “ teaches “an interaction graph that represents interactions among social media users” because a “social network” is extracted that describes the relationships between “a plurality of users”, which includes the interactions between the members of the network, and is the same information that would be contained in an “intersection graph”, and “Then a mapping in the social network is generated from each user in the plurality of users having known geographical location data to the user’s known geographical location resulting in a known location mapping SL” teaches “among social media users some of which have associated known home locations”, and “A set of final geographical locations of the users in N is estimated using a geometric median metric.  The users in N are mapped to their final estimated geographical locations in the social network” teaches “a third candidate home location of the author”, where “A set of final geographical locations of the users in N” contains a location for each member of the social network, one of which is the “author”).
Hossain, Mahmud, Rahimi and Jurgens are analogous art because they are from the same field of endeavor, namely predicting location from social media information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain, Mahmud, and Rahimi to incorporate the teaching of Jurgens to predict the location of a user based on their social relationship with other users as per Jurgens [Col 2, lines 17-44] to improve location prediction based on social media information.
Regarding claim 5
	The combination of Hossain, Mahmud, Rahimi, and Jurgens teaches claim 2.
Jurgens teaches wherein the third predictive model includes a spatial label propagation model including a bi-directional network of author interactions, ([Col 5, lines 43-44] “Described is a system that leverages social relationships in online social media platforms.  Recent work has demonstrated that the locality of social relationships still permeates the online space with a strong bias towards having online social relationships with individuals that are nearby. (…)  Accordingly, when the locations of a user’s relations are aggregated, they present a noisy, but useful, source of data from which the user’s location can be inferred”, and [Col 8, lines 17-20] “The method described herein was tested using a 10% sample of Twitter messages from April 2012 to November 2012.  This sample produced a network of bidirectional user mentions with 47,760,573 users with 254,263,081 inferred social relationships between those users.” The examiner notes “the locations of a user’s relations are aggregated, they present a noisy, but useful, source of data from which the user’s location can be inferred” and “This sample produced a network of bidirectional user mentions with 47,760,573 users with 254,263,081 inferred social relationships between those users.” teaches “includes a spatial label propagation model including a bi-directional network of author interactions,”).  
the third predictive model estimates author home location as a geometric median of other social media users that the author interacts with. ([Abstract] “a system for inferring the location of users in online social media platforms using social network analysis.  A social network is first extracted from data from at least one social media platform.  A mapping is generated from each user to the user’s estimated geographical location in the social network, resulting in an estimated location mapping.  A mapping is generated from each users to the user’s known geographical location, if known, resulting in a known location mapping.  The estimated location mapping is updated to match the known location mapping.  The location for each user j in the known location mapping is updated in a current estimated location mapping.  The final geographical location of users connected with j are estimated using a geo metric median metric.  Finally, the final estimated geographical locations of users connected with j are mapped into the social network.” The examiner notes “The final geographical location of users connected with j are estimated using a geo metric median metric.” teaches “estimates author home location as a geometric median of other social media users that the author interacts with.”)
Hossain, Mahmud, Rahimi and Jurgens are analogous art because they are from the same field of endeavor, namely predicting location from social media information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain, Mahmud, and Rahimi to incorporate the teaching of Jurgens to predict the location of a user based on their social relationship with other users as per Jurgens [Col 5, lines 43-44] to improve location prediction based on social media information.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Rahimi, in view of Jurgens, and in further view of Poulston et al. (hereafter Poulston) “Identifying Important Places in People’s lives from Cellular Network Data”.
Regarding claim 3
	The combination of Hossain, Mahmud, Rahimi, and Jurgens teaches claim 2.
Hossain, Mahmud, Rahimi, and Jurgens do not teach wherein the first predictive model estimates author home location by clustering documents having associated geographical information regarding the location of the author at a time the document was published.
Poulston teaches wherein the first predictive model estimates author home location by clustering documents having associated geographical information regarding the location of the author at a time the document was published.  ([pg. 1, Col 2, lines 39-43] “The second method works at the hyperlocal level by applying a clustering algorithm to each user’s geo-located tweets, revealing centers of activity.  The most populous cluster is taken as the users home,” the examiner notes “applying a clustering algorithm to each user’s geo-located tweets” teaches “clustering documents having associated geographical information regarding the location of the author at a time the document was published”, and “The most populous cluster is taken as the users home” teaches “estimates home location”).
Hossain, Mahmud, Rahimi, Jurgens and Poulston are analogous art because they are from the same field of endeavor, namely predicting location from social communication information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain, Mahmud, Rahimi and Jurgens to incorporate the teaching of Poulston to cluster geo-located tweets as per Poulston [pg. 1, Col 2, lines 39-43] to improve home location prediction based on communication system information.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Rahimi, in view of Jurgens, and in further view of Faris et al. (hereafter Faris) “Optimizing Feedforward Neural Networks Using Krill Herd Algorithm for E-mail Spam Detection”.
Regarding claim 4
	The combination of Hossain, Mahmud, Rahimi, and Jurgens teaches claim 2.
Hossain, Mahmud, Rahimi, and Jurgens do not teach wherein the second predictive model includes a feedforward artificial neural network model that maps sets of input data onto a set of output data, the second predictive model including multiple layers of nodes in a directed graph, with each layer fully connected to an adjacent layer, a plurality of the nodes including a nonlinear activation function.
Faris teaches wherein the second predictive model includes a feedforward artificial neural network model that maps sets of input data onto a set of output data, the second predictive ([pg. 2, Col 1, lines 1-32]-[pg. 2, Col 2, lines 1-9] “Feedforward multilayer perceptron neural network (FFNN) is considered one of the common types of ANNs.  In FFNN, neurons are arranged in layers and fully interconnected to form a directed graph.  The layers of the FFNN are the input layer, a number in hidden layers, and the output layer. (…) Usually, a nonlinear activation function like the S-shaped curved sigmoid function is used. (…) y is the actual value, (y hat) is the predicted one and n is the total number of training samples.  The goal of the training algorithm is to minimize the MSE value.”  The examiner notes y and (y hat) teach “maps sets of input data onto a set of output data” because during training each output data is compared with an input data to calculate errors for adjusting the weights for the next round of training.)
Hossain, Mahmud, Rahimi, Jurgens and Faris are analogous art because they are from the same field of endeavor, namely predicting location from social communication information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain, Mahmud, Rahimi and Jurgens to incorporate the teaching of Faris to use feedforward directed graph neural networks as per Faris [pg. 2, Col 1, lines 1-32]-[pg. 2, Col 2, lines 1-9] to improve classification .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Rahimi, in view of Jurgens, and in further view of Fink et al. (hereafter Fink) “Geolocating Blogs from Their Textual Content”.
Regarding claim 6
	The combination of Hossain, Mahmud, Rahimi, and Jurgens teaches claim 2.
Hossain, Mahmud, Rahimi, and Jurgens do not teach wherein the fourth predictive model includes a gazetteer that maps between location labels and a geospatial coordinate system.
Fink teaches wherein the fourth predictive model includes a gazetteer that maps between location labels and a geospatial coordinate system.  ([pg. 1, Col 2, lines 13-19] “We strip all HTML tags from a document’s content and used a named entity recognizer to extract location entity mentions from the text.  Each entity name is matched against the GeoNames online gazetteer (http://www.geonames.org), producing a list of toponyms with associated latitude, longitude, and hierarchal administrative data (county, state, country, etc.).” and [pg. 1, Col 2, lines 36-39] “Using an OWL ontology that captures the structure of the toponyms sorted in the GeoNames Gazetteer, we created an ontology instance that captures the hierarchal relationships of all the disambiguated places names.”  The examiner notes “used a named entity recognizer to extract location entity mentions from the text” teaches “location labels”, and “gazetteer producing a list of toponyms with associated latitude, longitude, and hierarchal administrative data” teaches “a gazetteer”, and “OWL ontology that captures the structure of the toponyms sorted in the GeoNames Gazetteer, we created an ontology instance that captures the hierarchal relationships of all the disambiguated places names” teaches “maps between location labels” because having latitude and longitude coordinate means you know the distance and direction between “entity mentions from a text”.  The examiner notes “GeoNames online gazetteer (http://www.geonames.org), producing a list of toponyms with associated latitude, longitude” teaches “a geospatial coordinate system”.
Hossain, Mahmud, Rahimi, Jurgens and Fink are analogous art because they are from the same field of endeavor, namely predicting location from social communication information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain, Mahmud, Rahimi and Jurgens to incorporate the teaching of Fink to extract location information from text as per Fink [pg. 1, Col 2, lines 13-19] to improve location by using a gazetteer and latitude and longitude coordinate system to understand the relationship between identified places.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Rahimi,  in view of Jurgens, and in further view of Merhav et al. (hereafter Merhav) (US 2017/0344879).
Regarding claim 7
	The combination of Hossain, Mahmud, Rahimi, and Jurgens teaches claim 2.
Hossain, Mahmud, Rahimi, and Jurgens do not teach wherein the second predictive model is trained using an output of the first model and an output of the fourth model.
Merhav teaches wherein the second predictive model is trained using an output of the first model and an output of the fourth model. ([Abstract] “a first DCNN is trained to output a value for a first metric by inputting a plurality of sample documents to the first DCNN, with each of the sample documents having been labeled with a value for the first metric.  Then a plurality of possible transformations of a first input document are fed to the first DCNN, obtaining a value for the first metric for each of the plurality of possible transformations.  A first transformation is selected from the plurality of possible transformations based on the values for the first metric for each of the plurality of possible transformations.  Then a second DCNN is trained to output a transformation for a document by inputting the selected first transformation to the second DCNN.”  The examiner notes “a second DCNN is trained to output a transformation for a document by inputting the selected first transformation to the second DCNN” teaches “wherein the second predictive model is trained using an output of the first model and an output of the fourth model” because the “second DCNN” is trained using outputs of the first DCNN, and this method may be duplicated for outputs from any number of models.)
Hossain, Mahmud, Rahimi, Jurgens and Merhav are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the problem of using machine learning methods to perform their respective work. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain, Mahmud, Rahimi and Jurgens to incorporate the teaching of Merhav to train networks using other networks’ Merhav [Abstract] to improve the training and classification capabilities of the networks trained on the output of other networks.
Regarding claim 8
	The combination of Hossain, Mahmud, Rahimi, and Jurgens teaches claim 2.
Hossain, Mahmud, Rahimi, and Jurgens do not teach wherein the third predictive model is trained using an output of the first model and an output of the fourth model.
Merhav teaches wherein the third predictive model is trained using an output of the first model and an output of the fourth model. ([Abstract] “a first DCNN is trained to output a value for a first metric by inputting a plurality of sample documents to the first DCNN, with each of the sample documents having been labeled with a value for the first metric.  Then a plurality of possible transformations of a first input document are fed to the first DCNN, obtaining a value for the first metric for each of the plurality of possible transformations.  A first transformation is selected from the plurality of possible transformations based on the values for the first metric for each of the plurality of possible transformations.  Then a second DCNN is trained to output a transformation for a document by inputting the selected first transformation to the second DCNN.”  The examiner notes “a second DCNN is trained to output a transformation for a document by inputting the selected first transformation to the second DCNN” teaches “wherein the third predictive model is trained using an output of the first model and an output of the fourth model” because the “second DCNN” is trained using outputs of the first DCNN, and this method may be duplicated for outputs from any number of models.)
Hossain, Mahmud, Rahimi, Jurgens and Merhav are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the problem of using machine learning methods to perform their respective work. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain, Mahmud, Rahimi and Jurgens to incorporate the teaching of Merhav to train networks using other networks’ output as per Merhav [Abstract] to improve the training and classification capabilities of the networks trained on the output of other networks.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, and in further view of Jurgens et al. (Hereafter JurgensNPL), “Geolocation Prediction in Twitter Using Social Networks:  A critical Analysis and Review of Current Practice”.
Regarding claim 9
	The combination of Hossain and Mahmud teaches claim 1.
Mahmud teaches wherein geolocation spatial data probability distributions characterize probabilities, ([pg. 12, lines 7-10] “The dynamically weighted ensemble method weights each classifier differently for each instance based on a confidence estimate or certainty of that classifier for classifying that instance”, the examiner notes that “confidence estimate or certainty” teaches “ geolocation spatial data probability distribution”.)
Hossain and Mahmud are analogous art because they are from the same field of endeavor, namely predicting home location from social media information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossain to incorporate the teaching of Mahmud to use a confidence estimate as per Mahmud [pg. 14, lines 10] to improve choosing a possible home location prediction based on social media information.
Hossain and Mahmud do not teach that a given candidate home location is located across a range of latitudes and a range of longitudes.
JurgensNPL teaches that a given candidate home location is located across a range of latitudes and a range of longitudes. ([pg. 1, Col 2, lines 19-21] “All Methods were evaluated on the same prediction task:  given a Twitter post from an arbitrary user, predict its geolocation as latitude and longitude”).
Hossain, Mahmud and JurgensNPL are analogous art because they are from the same field of endeavor, namely predicting location from social communication information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain and Mahmud to incorporate the teaching of JurgensNPL to predict location as per JurgensNPL [pg. 1, Col 2, lines 19-21] to improve location relationship understanding by using latitude and longitude coordinate system.
Claim 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, and in further view of Jurgens.
Regarding claim 10
	The combination of Hossain and Mahmud teaches claim 1.
Hossain and Mahmud do not teach wherein at least one of the receiving, first determining, second determining, and providing is performed by at least one data processor forming part of at least one computing system.
Jurgens teaches wherein at least one of the receiving, first determining, second determining, and providing is performed by at least one data processor forming part of at least one computing system. ([Col 2, lines 62-67]-[Col 3, lines 1-3] “In another aspect, the present invention also comprises a method for causing a processor to perform the operations described herein.  In yet another aspect, the present invention also comprises a computer program product comprising computer-readable instructions store on a non-transitory computer-readable medium that are executable by a computer having a processor for causing the processor to perform the operations describe herein.”)
 Hossain, Mahmud and Jurgens are analogous art because they are from the same field of endeavor, namely predicting location from social communication information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain and Mahmud to incorporate the teaching of Jurgens to use a computing system with data processors as per Jurgens [Col 2, lines 62-67]-[Col 3, lines 1-3] to execute instructions to perform the desired operations.
Regarding claim 11
Independent Claims 11 and 20 incorporate substantively all the limitations of Claim 1 in a system and computer program product, respectively.
The combination of Hossain and Mahmud teaches substantively all the limitations except for the data processor and memory storing instructions on Claim 11, and the non-transitory computer program product storing instructions on Claim 20, however, Jurgens teaches these.
Jurgens teaches “at least one data processor; memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations comprising:[claim 11]” and “A non-transitory computer program product storing instructions, which when executed by at least one data processor of at least one computing system, implement operations comprising:[claim 20]” ([Col 2, lines 62-67]-[Col 3, lines 1-3] “In another aspect, the present invention also comprises a method for causing a processor to perform the operations described herein.  In yet another aspect, the present invention also comprises a computer program product comprising computer-readable instructions store on a non-transitory computer-readable medium that are executable by a computer having a processor for causing the processor to perform the operations describe herein.”)
 Hossain, Mahmud and Jurgens are analogous art because they are from the same field of endeavor, namely predicting location from social communication information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hossain and Mahmud to Jurgens to use a computing system with data processors and non-transitory storage medium as per Jurgens [Col 2, lines 62-67]-[Col 3, lines 1-3] to execute instructions to perform the desired operations.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Jurgens, and in further view of Rahimi.
Regarding claim 12
The combination of Hossain, Mahmud, and Jurgens teaches claim 11.
Claim 12 incorporates substantively all the limitations of claim 2 in a system and is rejected under the same rationale.
Regarding claim 15
The combination of Hossain, Mahmud, Jurgens, and Rahimi teaches claim 12.
Claim 15 incorporates substantively all the limitations of claim 5 in a system and is rejected under the same rationale.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Jurgens, in view of Rahimi, and further in view of Poulston.
Regarding claim 13
The combination of Hossain, Mahmud, Jurgens, and Rahimi teaches claim 12.
Claim 13 incorporates substantively all the limitations of claim 3 .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Rahimi, in view of Jurgens, and in further view of Faris.
Regarding claim 14
The combination of Hossain, Mahmud, Jurgens, and Rahimi teaches claim 12.
Claim 14 incorporates substantively all the limitations of claim 4 in a system and is rejected under the same rationale.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Rahimi, in view of Jurgens, and in further view of Fink.
Regarding claim 16
The combination of Hossain, Mahmud, Jurgens, and Rahimi teaches claim 12.
Claim 16 incorporates substantively all the limitations of claim 6 in a system and is rejected under the same rationale.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, in view of Rahimi, in view of Jurgens, and in further view of Merhav.
Regarding claim 17
The combination of Hossain, Mahmud, Jurgens, and Rahimi teaches claim 12.
Claim 17 incorporates substantively all the limitations of claim 7 in a system and is rejected under the same rationale.
Regarding claim 18
The combination of Hossain, Mahmud, Jurgens, and Rahimi teaches claim 12.
Claim 18 incorporates substantively all the limitations of claim 8 in a system and is rejected under the same rationale.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain, in view of Mahmud, and in further view of Jurgens.
Regarding claim 19
The combination of Hossain, Mahmud, and Jurgens teaches claim 11.
Claim 19 incorporates substantively all the limitations of claim 9 in a system and is rejected under the same rationale.

Conclusion                                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S WALKER whose telephone number is (303)297-4479.  The examiner can normally be reached on Monday - Friday 0730-1700 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANN LO can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BENJAMIN WALKER/Examiner, Art Unit 2126                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126